Hyman, C. J.
In this case the plaintiffs are appellants from a judgment of nonsuit.
The suit is for damages alleged to have been done to cotton, while in charge of defendants, under an agreement that they should take charge of, haul, store and protect it from injury.
The evidence is, that the cotton was damaged before defendants were authorized to take charge of it, and this fact being established, it is our opinion that it devolvfed on the plaintiffs to show, by evidence, that the cotton received other damage, and the extent thereof, while it was in the charge of the defendants. This was not so done as to enable the District Judge to give a judgment for any amount in favor of plaintiffs.
In examining the evidence, we have not come to a conclusion different from that of the judge.
Lét'the judgment be affirmed.